SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2015 G. WILLI-FOOD INTERNATIONAL LTD. (Translation of registrant's name into English) 4 Nahal Harif St., Yavne, Israel 81106 (Address of principal executive offices) Indicate by check mark whether registrant files or will file annual reports under cover of Form 20-F or Form 40-F: FORM 20-FxFORM 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YESoNO x If "YES" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. The Company announces that at the Special Meeting of Shareholders held on May 19, 2015 (the "Meeting") the following resolutions were approved by the shareholders, each by the respective requisite majority: 1. Approval ofthe terms of service of the Company's Chief Executive Officer, Mr. Gil Hochboim, commencing as of March 3, 2015; 2. Approval of exemption and indemnification letter for Mr. Oleksandr Granovskyi for a three-year period commencing December 2, 2014. This Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (File No. 333-11848 and 333-138200) of the Registrant. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. G. WILLI-FOOD INTERNATIONAL LTD. (the "Registrant") Dated:May 20, 2015 By: /s/ Zwi Williger/s/ Gil Hochboim Name: Zwi WilligerGil Hochboim Title: ChairmanChief Executive Officer
